         Case 3:20-cv-00900-HZ          Document 1       Filed 06/04/20     Page 1 of 16




Jennifer J. Middleton, OSB No. 071510
jmiddleton@justicelawyers.com
Caitlin V. Mitchell, OSB No. 123964
cmitchell@justicelawyers.com
JOHNSON JOHNSON LUCAS & MIDDLETON PC
975 Oak Street, Suite 1050
Eugene, OR 97401
Tel: 541-484-2434
Fax: 541-484-0882
Attorneys for Plaintiffs

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION


   TY ROLLINS; PARKER ROLLINS;                         Case No.:
   A.R., a minor, by her father and next
   friend, Ty Rollins; S.B., a minor, by her
   parents and next friends, Matthew Bailey            COMPLAINT
   and Alana Bailey,
                                                       DEMAND FOR JURY TRIAL
                                    Plaintiffs,

   v.

   McMinnville School District 040; Ryan
   McIrvin; Amy Fast;

                           Defendants.
   ___________________________________

                               INTRODUCTORY STATEMENT

                                                  1.

        Defendants McMinnville School District and Athletic Director Ryan McIrvin hired a new

head coach for the McMinnville High School cross-country team who had been forced out of

Clackamas Community College for having a sexual relationship with a teenage athlete he

coached. Plaintiff Ty Rollins, a parent of two runners on the cross-country team and the prior

year’s Assistant Coach for the girls, objected. So did other parents and several of the athletes.

They also raised other examples of discriminatory treatment toward female athletes. Defendants’

Page 1 - COMPLAINT
         Case 3:20-cv-00900-HZ          Document 1         Filed 06/04/20   Page 2 of 16




response was to prohibit Rollins from coaching or even volunteering with the athletic program

and to cut resources to the girls’ program even further.

                                                 2.

       This is an action under Title IX of the Education Amendments of 1972; the First

Amendment of the United States Constitution; Article 1, Section 8 of the Oregon Constitution;

and other state laws for unlawful retaliation against plaintiffs because they reported in good faith

violations of Title IX and state anti-discrimination laws and expressed other concerns about the

school district’s athletic program.

                                  JURISDICTION & VENUE

                                                 3.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367. Venue is

proper in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                            PARTIES

                                                 4.

       Ty Rollins is a local business owner in McMinnville, Oregon. He has a passion for

coaching. Rollins served as Assistant Coach for the McMinnville High School girls’ cross-

country team, a paid position, and as the volunteer distance coach for the girls’ track and field

team, from 2016 until his discharge in 2019. He also served as the assistant wrestling coach at

McMinnville High School from 2002 until 2008 and did other volunteer work throughout the

athletic and academic programs.

                                                 5.

       At all material times, Parker Rollins was a student at McMinnville High School in

McMinnville, Oregon. She was a member of the class of 2020.



Page 2 - COMPLAINT
           Case 3:20-cv-00900-HZ        Document 1      Filed 06/04/20         Page 3 of 16




                                                 6.

        A.R. is a student at McMinnville High School in McMinnville, Oregon. She is a member

of the class of 2023. Her father and legal guardian is plaintiff Ty Rollins.

                                                 7.

        S.B. is a student within the McMinnville School District. She is home schooled and

participates in sports and other extracurricular activities at McMinnville High School. She is a

member of the class of 2021.

                                                 8.

        Matthew and Alana Bailey are the parents and legal guardians of S.B.

                                                 9.

        McMinnville School District 040 (“McMinnville SD”) is the public school district in

McMinnville, Oregon, serving approximately 6,800 students. It is financed in part by moneys

appropriated by the Legislative Assembly. McMinnville High School is the only high school in

the district.

                                                10.

        Ryan McIrvin is, and at all relevant times was, the Athletic Director for McMinnville

High School. His actions alleged herein were taken under color of state law. He is sued in his

official and individual capacities.

                                                11.

        Amy Fast is, and all relevant times was, the Principal of McMinnville High School. Her

actions alleged herein were taken under color of state law. She is sued in her official and

individual capacities.

        ///



Page 3 - COMPLAINT
         Case 3:20-cv-00900-HZ          Document 1       Filed 06/04/20      Page 4 of 16




                                  FACTUAL ALLEGATIONS

                                                 12.

       During his time coaching girls’ cross-country, Ty Rollins succeeded in building a

formidable team. Several of the girls he coached went on to run in college, some at Division 1

schools. Previously the team had only qualified for state once in ten years, but it qualified all

three years he was there. In 2015, the girls he worked with broke three high school records and

one middle school record. In 2017, he won the Distinguished Service Award from McMinnville

High School Sports Hall of Fame. In the 2018 season, he coached the girls to win the Pacific

Conference Championship title for the first time in 15 years. The Pacific Conference named

Rollins Girls’ Cross-Country Coach of the Year.

                                                 13.

       At the 2018 Pacific Conference Championships, a few parents approached Ty Rollins to

ask why the boys had a head coach, but the girls only had an assistant coach. Ty Rollins noticed

other inequities between the boys’ program and the girls’ program, as well.

                                                 14.

       In November 2018, for example, the cross-country Head Coach, Vic Downs, told Ty

Rollins that Rollins was “on his own” to pay for the girls’ team’s hotels, transportation and meals

at the Nike Regional Cross-Country Meet in Boise, Idaho. Rollins paid for the girls out of his

own pocket. Coach Downs said the same thing to Parker Rollins at an outing to pizza on the way

home: Downs had paid for the boys, but the girls would have to pay for themselves.

                                                 15.

       The Athletic Department paid for new, unique uniforms for the boys’ team, jerseys with

matching long sleeve Nike shirts that could be supplemented with a custom sweatshirt.

Defendant Athletic Director McIrvin directed the account that paid for these uniforms. The girls
Page 4 - COMPLAINT
         Case 3:20-cv-00900-HZ          Document 1       Filed 06/04/20     Page 5 of 16




received no new uniforms, so they asked if they could buy a sweatshirt or design one for the

girls’ team. Coach Downs said no. The girls eventually received a short sleeve cotton tee shirt.

                                                 16.

       In the summer of 2019, McMinnville School District hired a new Head Coach for cross-

country, Drew Wasmund.

                                                 17.

       Rollins met with Wasmund to discuss the program, and Wasmund asked Rollins to coach

the girls in the upcoming season. Rollins hoped that with a new head coach, the girls would

receive equal treatment, but Wasmund made comments that concerned Rollins about his attitude

toward the girls’ program. For example, Wasmund said he would “find some woman to look

after the girls because they need a woman to talk to.”

                                                 18.

       After that meeting, Rollins learned that Wasmund had been forced out of his position as a

coach at Clackamas Community College because he had a sexual relationship with one of the

female athletes.

                                                 19.

       According to the NCAA, “Sexual abuse includes amorous or sexual relationships

between a coach or other supervisory staff and student-athletes, even when these relationships

are perceived by both parties to be consensual.” The NCAA further advises, “Which coaches or

staff members seem most likely to sexually abuse student-athletes? Those who... Have a history

of ‘dating,’ marrying, or getting romantically or sexually involved with athletes; Have been fired

or resigned after such relationships were discovered . . . .” Relying in part on these standards,




Page 5 - COMPLAINT
         Case 3:20-cv-00900-HZ          Document 1     Filed 06/04/20     Page 6 of 16




Rollins reasonably believed that McMinnville’s female cross-country athletes were vulnerable to

sexual abuse by Wasmund. Such abuse would also violate Title IX.

                                               20.

       On July 2, 2019, Ty Rollins met with defendant Athletic Director Ryan McIrvin. Rollins

expressed concerns regarding Wasmund’s sexual abuse of a student-athlete and his dismissive

attitude toward the girls’ team. Rollins told defendant McIrvin that he did not want to coach with

someone with Wasmund’s history. Rollins also told defendant McIrvin about unequal treatment

of the girls’ program, including unequal coaching, unequal travel funding and travel conditions,

unequal uniforms, and other concerns.

                                               21.

       On July 10, 2019, Ty Rollins emailed McMinnville High School Principal and defendant

Amy Fast and defendant McIrvin. He reiterated his concerns about unequal treatment of the girls

in the program, including the hiring of Wasmund. He asked to be named head coach for the girls’

program, and to have it separated from the boys’ program.

                                               22.

       Rollins met with Fast and McIrvin on July 17, and again raised his concerns about sex

discrimination in the program, including the hiring of Coach Wasmund and the distribution of

coaching time.

                                               23.

       On July 18, nine members of the girls’ cross-country team, including but not limited to

Parker Rollins, A.R., and S.B. met with defendants Principal Fast and AD McIrvin. They

complained of discrimination in how they were treated compared to the boys’ team, and said

they did not want to be coached by Wasmund. Fast and McIrvin told them that Wasmund’s



Page 6 - COMPLAINT
         Case 3:20-cv-00900-HZ          Document 1       Filed 06/04/20     Page 7 of 16




actions were “a silly young boy mistake” (though he was 27 years old), that they were not going

to change their decision, and that the girls should trust the administration more.

                                                24.

       Throughout this time, parents of the athletes became increasingly concerned about

Wasmund. Rollins worked to encourage them to keep their daughters in the program. On July 27,

2019, a group of parents agreed that they would raise their concerns with the McMinnville

School Board and contact the local paper. Rollins supported these actions. He told defendants

Fast and McIrvin of the plans and said that he too would contact the superintendent and the

school board with his concerns.

                                                25.

       When Wasmund learned that parents intended to contact the school board and the local

paper, he resigned.

                                                26.

       Defendants Fast and McIrvin asked to meet with Ty Rollins. McIrvin told Rollins that

Rollins would never coach cross-country at McMinnville again. He said he did not want

someone on his staff who would take an issue to the school board, the superintendent or the local

paper. Defendant McIrvin went on to say that he would give “serious thought” to Rollins ever

coaching any sport at McMinnville High School.

                                                27.

       Defendants McIrvin and Fast barred Rollins from coaching or even volunteering with any

programs in the District. Retaliation included, but was not limited to:

      McIrvin refused to rehire Rollins to be assistant cross-country coach for the girls, after

       the school district hired a new head coach;



Page 7 - COMPLAINT
             Case 3:20-cv-00900-HZ       Document 1     Filed 06/04/20     Page 8 of 16




       McIrvin barred Rollins from volunteering to assist in a strength and conditioning class;

       Fast and McIrvin barred Rollins from being the head coach for the middle school

        wrestling program, which the high school head coach, Jordan Barich, had asked Rollins

        to do;

       Fast and McIrvin barred Rollins from volunteering as a coach in the middle school

        wrestling program;

       Fast and McIrvin barred Rollins from being the girls’ distance coach with the track &

        field team.

                                                28.

        Defendants also retaliated against the girls’ cross-country team because of the complaints

of discriminatory treatment. Instead of hiring Rollins to coach the girls, McIrvin hired the

daughter of one of his assistant football coaches to coach them. She had no experience coaching

any sport whatsoever. He also changed the position to be only part-time, which left the girls

without a coach one or more days a week. Meanwhile, boys had a head coach and a full time

assistant.

                                                29.

        The girls’ program suffered as a result. Going into the season, they were the defending

champions and had the best times in the league. Because of their lack of good coaching,

however, they could not hold onto their title. S.B. did not run cross-country because Rollins was

not the coach and because of the way they were treated, limiting her opportunities for college

recruitment, among other things. Parker Rollins and A.R. ran on the team and did not have a

coach roughly half the time. The poorer showing of the team limited Parker Rollins’

opportunities for college recruitment.


Page 8 - COMPLAINT
          Case 3:20-cv-00900-HZ         Document 1       Filed 06/04/20     Page 9 of 16




                                                 30.

       On February 26, 2020, the United States Department of Education, Office of Civil Rights

initiated an investigation into the McMinnville School District’s athletics program based on

evidence of unequal treatment of girls throughout the program.

                                  FIRST CLAIM FOR RELIEF
  Retaliation in Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681
                                     Against McMinnville SD

       Plaintiffs incorporate paragraphs 1-30 as though fully restated here.

                                                 31.

       Defendant receives federal funds within the meaning of Title IX.

                                                 32.

       By terminating Coach Rollins, hiring an unqualified coach and reducing the coaching

available to the girls’ cross-country team, and barring Rollins from other coaching and volunteer

activities, among other actions, defendant retaliated against Parker Rollins, S.B., A.R., and Ty

Rollins for their good faith opposition to sex discrimination in violation of Title IX of the

Education Amendments of 1972, 20 U.S.C. § 1681.

                                                 33.

       As a result of defendant’s retaliation, S.B., Parker Rollins and A.R. have been denied full

and equal educational opportunities and have suffered emotional distress and loss of future

opportunities. These losses are in amounts to be determined by a jury at trial.

                                                 34.

       As a result of defendant’s retaliation, Ty Rollins has suffered lost wages, reputational

harm, loss of enjoyment of life, and other financial and emotional harms in amounts to be

determined by a jury at trial.



Page 9 - COMPLAINT
           Case 3:20-cv-00900-HZ          Document 1       Filed 06/04/20      Page 10 of 16




                                                   35.

          Defendant’s actions were taken intentionally and/or in reckless disregard for plaintiffs’

rights, and punitive damages should be awarded to deter similar conduct in the future.

                                                   36.

          Plaintiffs are further entitled to their reasonable attorney fees and costs in pursuing this

action.

                                 SECOND CLAIM FOR RELIEF
                Retaliation for Exercising First Amendment Rights, 42 U.S.C. § 1983
                                       Against All Defendants

          Plaintiffs incorporate paragraphs 1-36 as though fully restated here.

                                                   37.

          By their reports about inequities in the girls’ and boys’ programs and their advocacy

against hiring Drew Wasmund, plaintiffs spoke out as citizens, as students, and as parents on

matters of public concern and matters related to teaching. Defendants retaliated against plaintiffs

for their expressions on matters of public concern in violation of the First Amendment to the

United States Constitution, enforceable through 42 U.S.C. § 1983.

                                                   38.

          Defendants’ retaliation would chill people of ordinary firmness from engaging in

constitutionally-protected conduct.

                                                   39.

          McMinnville SD’s retaliation occurred pursuant to a policy, custom, or practice of the

school district that uses retaliation as a means to chill protected speech against actions of the

school district. Defendants McIrvin and Fast acted as final policymakers with respect to the

retaliatory actions.



Page 10 - COMPLAINT
            Case 3:20-cv-00900-HZ         Document 1       Filed 06/04/20      Page 11 of 16




                                                   40.

          As a result of defendants’ retaliation, S.B., A.R. and Parker Rollins have been denied full

and equal educational opportunities and have suffered emotional distress and loss of future

opportunities. These losses are in amounts to be determined by a jury at trial.

                                                   41.

          As a result of defendants’ retaliation, Ty Rollins has suffered lost wages, reputational

harm, loss of enjoyment of life, and other financial and emotional harms in amounts to be

determined by a jury at trial.

                                                   42.

          Plaintiffs are further entitled to their reasonable attorney fees and costs in pursuing this

action.

                                    THIRD CLAIM FOR RELIEF
                                 Retaliation in Violation of ORS 659.852
                                         Against McMinnville SD

          Plaintiffs incorporate paragraphs 1-42 as though fully restated here.

                                                   43.

          By terminating Coach Rollins, hiring an unqualified coach, reducing the coaching

available to the girls’ cross-country team, and barring Rollins from other coaching and volunteer

activities, among other actions, defendant retaliated against S.B., Parker Rollins, and A.R.

because they in good faith reported information that they believed was evidence of violation of

state and federal laws, rules and regulations, including discrimination against them by the school

district.

///

///



Page 11 - COMPLAINT
           Case 3:20-cv-00900-HZ          Document 1       Filed 06/04/20      Page 12 of 16




                                                   44.

          Defendants’ retaliation substantially disadvantaged S.B., Parker Rollins, and A.R. in

academic opportunities and extracurricular activities, in violation of ORS 659.852.

                                                   45.

          As a result of defendant’s retaliation, S.B., Parker Rollins and A.R. have been denied full

and equal educational opportunities and have suffered emotional distress and loss of future

opportunities. These losses are in amounts to be determined by a jury at trial.

                                                   46.

          Plaintiffs are further entitled to their reasonable attorney fees and costs in pursuing this

action.

                                 FOURTH CLAIM FOR RELIEF
                             Violation of ORS 659A.203, Whistleblowing
                                       Against McMinnville SD

          Plaintiffs incorporate paragraphs 1-46 as though fully restated here.

                                                   47.

          Ty Rollins disclosed to defendants and to other parents information that he reasonably

believed was evidence of both a violation of federal, state or local law, rule or regulation, as well

as mismanagement and a specific danger to the girls’ team’s health and safety. He also expressed

his intent to discuss the same information with the elected school board and superintendent.

                                                   48.

          Defendant discharged and refused to hire Rollins to coach and otherwise barred him from

the athletic program in retaliation for his disclosures and to discourage and restrain him from

further such disclosures or discussions, in violation of ORS 659A.203.




Page 12 - COMPLAINT
           Case 3:20-cv-00900-HZ          Document 1       Filed 06/04/20      Page 13 of 16




                                                   49.

          As a result of defendant’s retaliation, Ty Rollins has suffered lost wages, reputational

harm, loss of enjoyment of life, and other financial and emotional harms in amounts to be

determined by a jury at trial.

                                                   50.

          Defendant’s actions were taken intentionally and/or in reckless disregard for plaintiffs’

rights, and punitive damages should be awarded to deter similar conduct in the future.

                                                   51.

          Plaintiffs are further entitled to their reasonable attorney fees and costs in pursuing this

action.

                                   FIFTH CLAIM FOR RELIEF
                      Violation of Article 1, Section 8 of the Oregon Constitution
                                       Against McMinnville SD

          Plaintiffs incorporate paragraphs 1-51 as though fully restated here.

                                                   52.

          Article 1, section 8 of the Oregon Constitution forbids the government from “restraining

the free expression of opinion, or restricting the right to speak, write or print freely on any

subject whatever.” Or. Const. Art. 1 sec. 8.

                                                   53.

          Defendants’ retaliatory actions restricted and continue to restrict plaintiffs’ right to speak

freely in violation of the Oregon Constitution. Defendants’ continued refusal to allow Ty Rollins

to work or volunteer in the school district because of his speech maintains defendants’ effort to

chill Rollins’ speech and the speech of other parents and students about ongoing discrimination

in the athletic program.



Page 13 - COMPLAINT
         Case 3:20-cv-00900-HZ           Document 1      Filed 06/04/20      Page 14 of 16




                                                 54.

       Plaintiffs are entitled to equitable relief including a declaration that their rights under the

Oregon Constitution were violated and an injunction enjoining the McMinnville School District

from continued or further unlawful retaliation against plaintiffs’ speech.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs seek judgment against defendants as follows:

       (a)      An Order enjoining McMinnville SD, its agents, employees, and those acting in

concert therewith, from unlawful retaliation because of speech on matters of public concern,

including but not limited to reports of or opposition to discrimination on the basis of sex;

       (b)      Injunctive relief requiring a comprehensive Title IX audit of defendant’s athletic

program by outside experts to determine in which areas defendant is out of compliance, and

requiring a plan to achieve compliance;

       (c)      An award of damages against defendants in amounts to be established at trial,

including, without limitation, damages for lost wages and other economic harms; damages for

deprivation of equal access to the educational benefits and opportunities provided by defendants;

damages for loss of future opportunities including college recruitment; and damages for past,

present, and future emotional pain and suffering, ongoing mental anguish, and loss of past,

present, and future enjoyment of life;

       (d)      An award of punitive damages in an amount sufficient to deter future violations;

       (e)      An award of pre- and post-judgment interest;

       (f)      An award of costs and attorney fees, pursuant to 42 U.S.C. § 1988(b) and ORS

659A.885; and



Page 14 - COMPLAINT
      Case 3:20-cv-00900-HZ        Document 1       Filed 06/04/20   Page 15 of 16




     (g)   Such other relief as is just and equitable.




     DATED this 4th day of June, 2020.

                                                  JOHNSON JOHNSON LUCAS & MIDDLETON PC


                                                  s/Jennifer J. Middleton
                                                  Jennifer J. Middleton, OSB No. 071510
                                                  jmiddleton@justicelawyers.com
                                                  Caitlin V. Mitchell, OSB No. 123964
                                                  cmitchell@justicelawyers.com
                                                  975 Oak Street, Suite 1050
                                                  Eugene, OR 97401
                                                  Tel: (541) 484-2434
                                                  Fax: (541) 484-0882
                                                  Attorneys for Plaintiff




Page 15 - COMPLAINT
        Case 3:20-cv-00900-HZ       Document 1       Filed 06/04/20       Page 16 of 16




                           CERTIFICATE OF SERVICE



      I certify that on June 4, 2020, a true copy of the Complaint was served as
indicated below:

 Oregon School Boards Association                 [ ] U.S. Mail
 Michael Miller                                   [ ] Electronic Filing
 1201 Court St. NE Suite 400                      [ x ] Email
 Salem, OR 97301                                  [ ] Fax
 Tel: 503-485-4800
 mmiller@osba.org
 Attorney for McMinnville School District 040,
 Ryan McIrvin, & Amy Fast




                                   JOHNSON JOHNSON LUCAS & MIDDLETON, PC




                                   Jaclyn R. Hayes, Legal Assistant
                                   541/484-2434
                                   541/484-0882 fax
                                    jhayes@justicelawyers.com




Page 1 – CERTIFICATE OF SERVICE
